In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 2, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In opposition to the defendants’ prima facie showing of entitlement to judgment as a matter of law, the plaintiffs produced evidentiary proof in admissible form sufficient to establish the existence of triable issues of fact (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.